Order entered June 25, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01386-CV

              HARRY DAVIS D/B/A FIRST HOME CONSULTING, Appellant

                                              V.

   CITIBANK, N.A., AS TRUSTEE FOR, WAMU SERIES 2007-HE2 TRUST, Appellee

                     On Appeal from the 191st Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-12737

                                          ORDER
        We GRANT appellant’s June 20, 2013 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellant on June 20, 2013 filed as of the date of

this order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE